DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1, 8, 14, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (Jing) US 2017/0011742 and U.S. Publication No. 2010/0026804 A1 (Tanizaki).
In regard to claim 1, Jing disclose A navigation method, ([0015]-[0017] method) comprising: 
converting a navigation requirement voice input by a user into a navigation          requirement text using voice recognition technology; ([0014][0015][[0041][0044]  convert voice into morpheme strings through the voice recognition results from the voice recognizer that recognize one speech spoken by a user) 
recognizing a first keyword in the navigation requirement text, wherein the first    keyword is preset; ([0104]-[0110]  search an intent corresponding to the morphological analysis result from keyword table based on the intent  recognized from the morpheme strings, keywords and intents are stored, for example, “I want to go to ???” “destination, visit, destination point, etc.”)
extracting a word indicating a location which is followed the first keyword in the   navigation requirement text, as a passing point; ([0051]-[0058] [0104]-[0110] “through” or “stop at” can be recognized etc. following the destination address, for example, which is route point setting) 
determining a navigation start point and a navigation end point in the navigation requirement text; ([0044]-[0048] search and guide a route from a current point to a destination point based on the speech input) 
generating a structured navigation request using a preset navigation request      format, based on the navigation start point, the navigation end point and the passing      
But Jing fail to explicitly disclose “and determining a navigation route based on the navigation start point, the navigation end point and the passing point.”
Tanizaki discloses and determining a navigation route based on the navigation start point, the navigation end point and the passing point. ([0013][0039]-[0045] search a route from setting a destination and a search condition (input format to take a destination and a search condition) based on the current location, destination and search condition, such as a stop at point, etc.  and output the route based on the current location, destination and search condition). 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Tanizaki’s routing guidance into Jing’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Tanizaki’s routing guidance based on the input would help to provide more route information into Jing’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that outputting guidance based on the user input would help to guide the user to the place desired and therefore improve the user experience using the device.
Referring to claim 8, claim 8 is a device claim corresponding to the method claim 1 above and, therefore, are rejected for the same reasons set forth in the rejections of claim 1.

In regard to claim 21, Jing and Tanizaki disclose The method of claim 1, the rejection is incorporated herein.
Jing also disclose wherein determining a navigation start point and a navigation end point in the navigation requirement text comprises: recognizing a second keyword in the navigation requirement text, wherein the first keyword is different from the second keyword and the second keyword is preset; ([0104]-[0110]  search an intent corresponding to the morphological analysis result from keyword table based on the intent  recognized from the morpheme strings, keywords and intents are stored, for example, “I want to go to ???” “destination, visit, destination point, etc.” can be a second keyword) and determining the navigation start point and the navigation end point in the navigation requirement text based on the second keyword. ([0044]-[0048] [0104]-[0110] (search and guide a route from a current point to a destination point based on the speech input (the second keyword))
In regard to claim 22, Jing and Tanizaki disclose The method of claim 1, the rejection is incorporated herein.
Jing also disclose wherein determining a navigation start point and a navigation end point in the navigation requirement text comprises: matching the navigation requirement text to a preset navigation requirement template to obtain the navigation start point, the navigation end point and a route preference, ([0044]-[0048] [0075] [0101]-[0110] match the strings from the voice input to a intent table base on the 
generating the structured navigation request using the preset navigation request format based on the navigation start point, the navigation end point, the passing point extracted and the route preference; ([0045]-[0048] [0100]-[0110] in a form with descriptors and slots to extract the route points, destination ports as start point, end point, passing point, and preference point, etc.)
But Jing fail to explicitly disclose “and determining the navigation route based on the navigation start point, the navigation end point, the passing point and the route preference.”
Tanizaki disclose and determining the navigation route based on the navigation start point, the navigation end point, the passing point and the route preference. ([0013][0039]-[0045] search a route from setting a destination and a search condition (input format to take a destination and a search condition) based on the current location, destination and search condition, such as a stop at point, use expressway, toll road, etc.  and output the route based on the current location, destination and search condition). 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Tanizaki’s routing guidance into Jing’s invention as they are related to the same field endeavor of 
Referring to claim 23, 24, claims 23,24 are device claims corresponding to the method claim 21-22 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 21-22.
Referring to claim 25, 26, claims 25,26 are medium claims corresponding to the method claim 21-22 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 21-22.

Claims 6, 7, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (Jing) US 2017/0011742 and U.S. Publication No. 2010/0026804 A1 (Tanizaki) as applied to claim 1, further in view of in view of U.S. Pub. 2008/0201399 (Kariv).
Referring to claim 6, Jing and Tanizaki do not disclose wherein after determining the navigation route, the method further comprises: obtaining a midway navigation requirement voice input by the user during driving along the navigation route; determining a new navigation constraint based on the midway navigation requirement 20voice; and determining a new navigation route based on at least one of the new  to obtain predictable results.  
Referring to claim 7, Jing, Tanizaki and Kariv disclose determining the new navigation route based on the midway navigation requirement voice comprise determining a target point of interest type based on the midway navigation requirement voice and 5taking a point of interest belonging to the target point of interest type as the new navigation constraint (Kariv, page 2, paragraph 20, page 3, paragraph 30-40, 
Referring to claim 13, claim 13 is a device claim corresponding to the method claim 6+7 above and, therefore, are rejected for the same reasons set forth in the rejections of claim 6+7.
Referring to claims 19,20, claims 19-20 are mediums claim corresponding to the method claims 6, 7 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 6, 7.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-8, 13-14, 19-26 filed on 3/3/2022 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20130322665 A1 	December 5, 2013 		Bennett et al.
CONTEXT-AWARE VOICE GUIDANCE
Bennett et al. disclose a context-aware voice guidance method is provided that interacts with other voice services of a user device. The voice guidance does not provide audible guidance while the user is making a verbal request to any of the voice-activated services. Instead, the voice guidance transcribes its output on the screen while the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143